DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Haoliang Chen on 3/09/2021.

Examiner’s Amendments are as follows:
Replace claim 1, as follows:
A beamforming (BF) training method, comprising: 
after BF training request information is generated in a BF training establishment phase, performing BF training on at least one channel with a first device based on the 
information about a channel bonding manner or a channel aggregation manner used by a BF training sequence; or 
number information of a channel for performing the BF training for each antenna;
receiving first feedback information sent by the first device, wherein the first feedback information comprises a measurement result of the BF training, and
a channel number for performing the BF training for a transmit antenna, wherein the measurement result of the BF training comprises a number of an antenna corresponding to the measurement result of the BF training and a beam number of the transmit antenna corresponding to the measurement result of the BF training; and
determining at least one of an optimal antenna configuration or digital domain BF precoding information on the at least one channel based on the first feedback information.

Replace claim 4, as follows:
A beamforming (BF) training method, comprising: 
after BF training request information is generated in a BF training establishment phase, performing BF training on at least one channel with a second device based on the BF training request information, wherein the BF training request information comprises antenna configuration information of the BF training and channel 
information about a channel bonding manner or a channel aggregation manner used by a BF training sequence; or 
number information of a channel for performing the BF training for each antenna;
determining first feedback information, wherein the first feedback information comprises a measurement result of the BF training,
and a channel number for performing the BF training for a transmit antenna, wherein the measurement result of the BF training comprises a number of an antenna corresponding to the measurement result of the BF training and a beam number of the transmit antenna corresponding to the measurement result of the BF training; and
sending the first feedback information to the second device.

Cancel claims 7-11.

Replace claim 12, as follows:
A receiving device, comprising at least one processor, a transceiver, and a non-transitory memory, wherein the memory is configured to store an instruction, and the at least one processor is configured to execute the instruction stored in the memory to control the transceiver to receive or send a signal, wherein: 
the at least one processor is configured to: 
after BF training request information is generated in a BF training establishment phase, perform beamforming (BF) training on at least one channel with a first device 
information about a channel bonding manner or a channel aggregation manner used by a BF training sequence; or 
number information of a channel for performing the BF training for each antenna;
the transceiver is configured to receive first feedback information sent by the first device, wherein the first feedback information comprises a measurement result of the BF training, and
a channel number for performing the BF training for a transmit antenna, wherein the measurement result of the BF training comprises a number of an antenna corresponding to the measurement result of the BF training and a beam number of the transmit antenna corresponding to the measurement result of the BF training; and 
the at least one processor is configured to determine at least one of an optimal antenna configuration or digital domain BF precoding information on the at least one channel based on the first feedback information.

Replace claim 15, as follows:
A sending device, comprising at least one processor, a transceiver, and a non-transitory memory, wherein the memory is configured to store an instruction, and the at least one processor is configured to execute the instruction stored in the memory to control the transceiver to receive or send a signal, wherein: 

after BF training request information is generated in a BF training establishment phase, perform beamforming (BF) training on at least one channel with a second device based on the BF training request information, wherein the BF training request information comprises antenna configuration information of the BF training and channel configuration information of the at least one channel, and wherein the channel configuration information comprises at least one of: 
information about a channel bonding manner or a channel aggregation manner used by a BF training sequence; or 
number information of a channel for performing the BF training for each antenna; and determine first feedback information, wherein the first feedback information comprises a measurement result of the BF training, and 
a channel number for performing the BF training for a transmit antenna, wherein the measurement result of the BF training comprises a number of an antenna corresponding to the measurement result of the BF training and a beam number of the transmit antenna corresponding to the measurement result of the BF training; and 
the transceiver is configured to send the first feedback information to the second device.

Cancel claims 18-20.




Allowable Subject Matter
Claims 1, 3, 4, 6, 12, 14, 15 and 17, are allowed.


Reasons for Allowance
This communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 02/22/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US PGPUB 2009/0318091 A1) reference discloses a beamforming training method for concurrently beamforming training one or more communications devices in a communications system.
Sajadieh (US PGPUB 2016/0080051 A1) reference discloses a hybrid digital and analog beamforming device for a node operable with an antenna array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SYED HAIDER/Primary Examiner, Art Unit 2633